Citation Nr: 0835083	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  05-09 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  The medical evidence of record does not show a current 
diagnosis of post-traumatic stress disorder (PTSD).

2.  The veteran's current psychiatric disability, diagnosed 
as an anxiety disorder, is not shown by the medical evidence 
of record to be related to his military service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 101(24), 1110, 1131, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 


3.156(a), 3.159, 3.326 (2007).  Upon receipt of a 
substantially complete application for benefits, VA must 
notify the claimant what information or evidence is needed in 
order to substantiate the claim and it must assist the 
claimant by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Prior to the final adjudication of the instant case, the RO's 
August 2004 and May 2005 letters advised the veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim).  

The RO's statement of the case, issued in May 2006, notified 
the veteran of effective dates and the assignment of 
disability evaluations.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Moreover, should this notification be 
lacking in any material respect, there is no prejudice to the 
veteran because the preponderance of the evidence is against 
his claim to service connection for a psychiatric disorder, 
to include PTSD, and, thus, has been denied.  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The RO obtained the veteran's 
service medical records and his identified VA and private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
As for the veteran's claim for service connection for PTSD, 
there exists no evidence of record substantiating incurrence 
of this condition during a period of active duty.  Moreover, 
the veteran was provided a VA examination for PTSD in January 
2005 and a follow-up medical opinion in April 2006.  
Therefore, no additional medical 


examination or opinion is required in this case.  Finally, 
there is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

A. PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  

The medical evidence of record does not show a current 
diagnosis of PTSD.  The post service medical records do not 
show a diagnosis of PTSD.  A VA examination for PTSD 
conducted in January 2005, found that the veteran did not 
meet the criteria for a diagnosis of PTSD under the fourth 
edition of American Psychiatric 


Association:  Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Absent medical 
evidence reflecting the current presence of the claimed 
disability, a basis upon which to establish service 
connection for PTSD has not been presented and the appeal 
must be denied.  

To the extent that the veteran believes that he has PTSD, the 
Board notes that as a layman, his statements are not 
competent medical evidence on the diagnosis of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis cannot constitute 
evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

As there is no medical evidence of PTSD, the preponderance of 
the evidence is against the claim and the benefit-of-the-
doubt rule does not apply.  Accordingly, service connection 
for PTSD is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

B.  Acquired Psychiatric Disorder

As stated above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  In an undated entry in the 
veteran's service medical records, the examiner noted that 
the veteran had anxiety due to serving in a forward position 
while experiencing hearing defects in his left ear.  The 
report concluded with a diagnosis of a conversion reaction 
that would abate only when the veteran was removed from the 
stressful situation.  These statements were echoed in a 
subsequent treatment report, dated in September 1966.  In 
this report, the 


physician also opined that the veteran needed to be 
transferred out of his unit and into an area where he would 
be able to function, but not evacuated from Vietnam.  An 
entry noted that the division supervisor did not concur with 
the physician's assessment, and that the veteran was fit for 
duty and was not cleared for further consultation.  The 
remainder of the veteran's service medical records are silent 
with respect to anxiety, conversion reactions, or psychoses.  
The veteran was ultimately discharged from active service in 
February 1967, wherein his separation examination noted 
partial deafness in his left ear and neuro-sensory hearing 
loss.

There is no evidence of record that the veteran sought 
treatment for anxiety, conversion reactions, or a psychosis 
after his discharge from service.  The entries in his service 
medical records represent the only evidence of record 
concerning a psychiatric disorder until the January 2005 VA 
examination for PTSD, conducted over thirty-seven years 
later.  This period without complaints or treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim 
herein.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  

During the veteran's January 2005 VA examination for PTSD, 
the examiner found that the veteran's current psychiatric 
disorder "most clearly resembles [an] anxiety-based 
disorder.  He does not appear to meet [the] full DSM-IV 
criteria for PTSD."  The examiner concluded with an Axis I 
diagnosis of an anxiety disorder, not otherwise specified.  

In April 2006, the VA staff psychologist that conducted the 
January 2005 examination opined that the veteran's current 
diagnosis of an anxiety disorder, not otherwise specified, 
was "less than likely as not caused by or a result of [the 
veteran's] combat experiences."  The psychologist continued 
by stating: 

Although [the veteran] was reportedly 
exposed to high magnitudes of combat-
stress, not all veterans with such 
exposure develop PTSD.  His current 
anxiety condition appears to reflect a 
more "free-floating" expression of 
anxiety, but this examiner is not fully 
able to determine if the anxiety is due 
to (or aggravated by) the [veteran's] 
experiences in Vietnam.

. . . . 

Given this veteran's generally favorable 
psychosocial adjustment following his 
military discharge, it seems reasonable 
to conclude that he is clinically 
manifesting non-specific anxiety at this 
time.

This opinion represents the only competent opinion of record 
concerning the etiology of the veteran's anxiety disorder.  
Accordingly, service connection for an anxiety disorder is 
not warranted.

Although the veteran contended that he does not have an 
anxiety disorder and that the symptoms leading to the two 
diagnoses of an anxiety disorder are actually symptoms of 
PTSD, these statements are not competent medical evidence to 
establish a diagnosis or the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis cannot constitute 
evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

The competent evidence of record demonstrates that the 
veteran's current anxiety disorder is not related to his 
active service.  As the preponderance of the evidence is 
against the claim for service connection, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for a psychiatric disorder, including 
PTSD, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


